An unpub|ish<lld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouR'r
oF
NEvAnA

(o) 1947A  

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

STEVEN HENDERSON, II, No. 62764
Appellant,  
AMY HENDERSON,

Respondent. MAY 2 {] 2013

TRA lEK l_ll`\lDEl‘\/'|AN
CLE o L)P M QQURT

BY

   

ORDER DISMISSING APPEAL

When this pro se appeal was docketed, this court gave
appellant 40 days to file and serve his civil appeal statement. Appellant’s
civil appeal statement was due in this court by lV[ay 1, 2013. To date,
appellant has failed to file his civil appeal statement or otherwise respond
to this court’s directive. Accordingly, we conclude that appellant has
abandoned this appeal, and we

ORDER this appeal DISMISSED.

 ,J.

j ardesty

   
    

Parraguirre w

Cl‘Y/""“V ¢ ,J.

Cherry d

cc: Hon. Vincent Ochoa, District Judge
Steven Henderson, ll
Amy Henderson
Eighth District Court Clerk

’3‘}147)1¢@